DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 4/12/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.


INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fageon et al. (US 2014/0370062) in view of PSF-2cSt Dimethicone Fluid US and Viala et al. US (20110014139).
Fageon et al. (US 2014/0370062) (hereinafter Fageon et al.) disclose compositions that contain ethyl hexyl salicylate and octocrylene (UV-screening agent β,β-diphenylacrylate type)  (see examples, Example 12 para 0492). Ethylhexyl prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Water-in-oil emulsions are disclosed (para 0207). The oil phase may be present from 30 % to 90 % by weight relative to the total weight of the composition (para 0069). The composition may comprise volatile oils (para 1019-0113). The volatile oils may be those such as dodecamethylpentasiloxane which meets claim 7(e.g., non-cyclic linear volatile oil) (para 0111). Pigments may be included and range from 0 to 30 % by weight (para 0420). The composition may comprise at least one pigment coated with at least one lipophilic of hydrophilic compound (abstract and para 0239). The reference does not disclose “form of a foundation” however, a foundation is not a particular form but rather an intended use of the composition and does not impart any additional structure to the claim. The composition is in the form of an oil and water emulsion which is capable of being applied and used as a foundation. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention 
The volatile silicone oils may be dodecamethylcylcohexasiloxane (para 0111). The reference does not focus on non-cyclic however, dodecamethylcylohexasiloxane is non-cyclic and PSF-2cSt Dimethicone Fluid disclose that PSF-2cST Dimethicone Fluid is a liner polydimethylsiloxane that is primarily dodecamethylpentasiloxane. The viscosity is 2cSt. Such features of this are that its super low viscosity (close to water), excellent lubrication, low surface tension: Excellent spreadability, clear, colorless, odorless fluid, fast rate of evaporation, takes greasy feel when used with other oils, and leaves no reside.
The amount of the volatile oils are not disclosed. Viala et al. US (20110014139) disclose sunscreen composition with volatilized siliconized oils such as dodecamethylcylcohexasiloxane  ( see para 0216 and 0219) where  volatile oil can be present in an amount of from 0 to 25% by weight, based on the total weight of the emulsion, preferably 0 to 20% by weight and even more preferably 0 to 15% by weight.(para 0209) and that a volatile oil is an oil which, upon contact with the skin at room temperature and atmospheric pressure, evaporates in less than one hour (para 0210).  The weight ranges disclosed by the prior art for the non-cyclic volatile silicone oil/ octocrylene and ethylhexyl salicylate UV screening agents include weight ratios that overlap with the instantly claimed weight ratio (0-25 % wt non-cyclic volatile silicone oils and 0.1-40 wt % octocrylene and ethylhexyl salicylate UV screening agents). For example, 15 wt or 20 % UV screening agents and 10  wt % non-cyclic volatile silicone prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

RESPONSE TO ARGUMENTS 
5.	Applicants’ arguments and declaration have been carefully considered and are not persuasive. 
Applicants argue that the declaration demonstrated that compositions of the present invention having a total concentration of required sunscreen of more than 15 % by weight having surprising and improved properties including homogeneity after one month of storage as compared to comparative compositions containing slightly lower amounts of sunscreen 12 % (that is less than 15 %). Compositions A and B with a content higher than 15 % by weight of required UV screening agents (octocrylene + salicylate) were homogenous after 1 month of storage at room temperature 25°C and 45°C. Comparative composition C, which contained the mixture octocrylene + Salicylate at a content of 12 % by weight (less than 15) did not remain homogenous after 1 month’s storage under the same conditions. The stability properties obtained for compositions A and B demonstrated that emulsions comprising more than 15 % UV screening agent (octocrylene + salicylate) were stable as compared to virtually identical 
In response, the Examiner respectfully submits that Applicants arguments and declaration are not found persuasive because the composition presented are not commensurate in scope with the claims. Independent claim 1 recites at least one β-β-diphenylacrylate UV screening agent and does not recite or require octocrylene. While composition C did not have octocrylene and salicylate at 15 % by weight, this is because it lacked the ethylhexyl salicylate. There is no indication if the results were due to complete omission of the ethylhexyl salicylate. Thus, from the comparative compositions it is not clear if the stability is due to the complete lack of ethylhexyl salicylate. Furthermore, Applicants have only demonstrated one amount 5 % of the ethylhexyl salicylate and 7 or 4 % of octocrylene however, claim 1 encompasses any amounts of these 2 ingredients such that they add up to 15 %. In other words there is no indication as to the variance in the amounts of each component and its criticality as only one specific amount of the ethylhexyl salicylate was disclosed with no indication to varying this amount. Additionally, the claims are not commensurate in scope with the compositions of A and B as there is no indication of the contribution to stability of ingredients A1, A3-A6, B, C and if absence of said ingredients would achieve same the same stability. Claim 1 recites non-cyclic volatile silicone oil, while the compositions A and B recite dodecamethylpentasiloxane PDMS in specific viscosity 2CS in specific amounts with no indication in the variance of having any silicon oil in any amount as 
Applicants further argue that Fageon does not teach or suggest compositions containing at least 15 % by weight of octocrylene and salicylate UV screening agents. Applicants argue that Fageon focuses on silica aerogels in compositions which would not lead to the specific sunscreen agents. 
In response, this is not found persuasive because a reference is good for all that it teaches and Fageon discloses that the organic UV screening agents, which includes octocrylene and ethylhexyl salicylate are present form 0.1-40 %  para 0197-0198) thus the combination overlaps with the recite range. While the abstract of Fageon disclose inclusion of silica aerogel particles, the instant claims do not exclude this feature. Since the claims are not commensurate in scope compositions A and B, the unexpected results are not persuasive and the evidence of nonobviousness is not sufficient to overcome the evidence of obviousness.  
CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615